                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,                   )               4:18CR3070
                                            )
                      Plaintiff,            )
                                            )
       -vs-                                 )       MOTION TO FILE UNDER SEAL
                                            )
                                            )
JOSEPH MELTON,                              )
                                            )
                      Defendant.            )


       COMES NOW, attorney for Defendant, by and through counsel, and hereby requests this

Honorable Court to issue an Order pursuant to the E-Government Act restricting the access to

Defendant’s Motion for Reconsideration, Brief in Support of Motion for Reconsideration and

Index of Evidence as they contain information protected from the public viewing in accordance

with the law.

       WHEREFORE, counsel for the Defendant hereby requests this Honorable Court to issue

an Order pursuant to the E-Government Act restricting access to Defendant’s Motion for

Reconsideration, Brief in Support of Motion for Reconsideration and Index of Evidence.



                                                    Respectfully submitted,
                                                    Joseph Melton, Defendant



                                                    /s/ Justin Kalemkiarian
                                                    Justin Kalemkiarian, #25415
                                                    BERRY LAW FIRM
                                                    6940 O Street, Suite 400
                                                    Lincoln, NE 68510
                                                    justin@jsberrylaw.com
                                                    (402) 466-8444
                                                    Attorney for Defendant

                                                1
                                 CERTIFICATE OF SERVICE

        I hereby certify that I caused the foregoing to be electronically filed with the Clerk of the
United States District Court for the District of Nebraska, using the CM/ECF system which sent
notification to the Assistant U.S. Attorney, on this 31st of July 2019.

                                                      /s/ Justin Kalemkiarian
                                                      Justin Kalemkiarian, #25415




                                                  2
